           Case 1:18-cv-00393-HSO-JCG Document 64 Filed 04/18/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

JAMES BEAN AND JEANNE BEAN                                                     PLAINTIFFS

VERSUS                                                CAUSE NO. 1:18cv00393-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP,
LLC, FOREST CITY RESIDENTIAL
MANAGEMENT, LLC, HUNT MH
PROPERTY MANAGEMENT, LLC,
UNKNOWN JOHN AND JANE DOES A
THROUGH M, AND OTHER
UNKNOWN CORPORATE ENTITIES
N THROUGH Z                                                                DEFENDANTS

                    ORDER GOVERNING RULE 35 EXAMINATIONS
                 BY MISSISSIPPI ASTHMA AND ALLERGY CLINIC, P.A.

           1.    Pursuant to the Case Management Order entered in this case [12], the

Plaintiffs have consented, and are ordered, to participate in a physical examination pursuant

to Rule 35 of the Federal Rules of Civil Procedure (“Rule 35 Examinations”).

           2.    Defendants have selected, and the Court hereby approves, Mississippi

Asthma and Allergy Clinic, P.A., and particularly Dr. Winn Walcott, Dr. Chelle Wilhelm

or others they designate, to conduct the physical examinations of the Plaintiffs, including

the minor Plaintiffs, regarding their claims for personal injuries in this case resulting from

exposure to mold. Defendants have provided to Plaintiffs’ counsel the curriculum vitae of

each examining physician and a list of cases in which the examining physicians have

testified in the previous three (3) years.

           3.    The Rule 35 Examinations were coordinated in the nine (9) other cases

alleging similar claims, and the protocol and procedures for those examinations will be the

same as the protocol and procedure herein.


265062.1
           Case 1:18-cv-00393-HSO-JCG Document 64 Filed 04/18/19 Page 2 of 4



           4.    The Rule 35 Examinations shall be conducted at the D’Iberville/Gulf Coast

Offices of Mississippi Asthma and Allergy, P.A., located at 3200 Mallett Road Suite D3.

(228)393-6875. The Rule 35 Examinations will be conducted by Dr. Walcott, Dr. Wilhelm,

or, if they are not available, a physician in their practice group they designate. The Plaintiffs

are responsible for all travel-related or other expenses involved in attending the Rule 35

Examinations.

           5.    The Rule 35 Examinations of all Plaintiffs, including minor Plaintiffs, will be

held on a date to be selected by Defendants based on the availability of the examining

physicians and relative convenience for the Plaintiffs. The time slots for examinations on

each day will be made available on a first come first serve basis. All members of the

Plaintiffs’ family group who claim personal injuries in this case shall present themselves for

Rule 35 Examination on the confirmed date and time. If any Plaintiff or Plaintiff group has

an unavoidable and emergency conflict with their confirmed date, that Plaintiff must, within

one week after the date of the original examination date, seek an appointment with the Rule

35 Examination physician at the physicians’ convenience, to be conducted at the Mississippi

Asthma and Allergy, P.A. office in Jackson, Mississippi as soon as possible, and Plaintiff

will be responsible for additional travel expense to such examination. Any Plaintiff not

presenting for a Rule 35 Examination on the confirmed date and time or the makeup date

will not be permitted to claim personal injuries at trial.

           6.    The Rule 35 Examinations will not consist of any invasive or reactive tests,

including skin tests, patch tests or the like for any allergic reactions. However, it is essential

that the physicians performing the test have any skin, patch or other test results during the

Rule 35 Examination. If any Plaintiff has had a skin, patch or other test for allergies in the




265062.1
           Case 1:18-cv-00393-HSO-JCG Document 64 Filed 04/18/19 Page 3 of 4



past, the Plaintiff must bring the results from that test with them to the Rule 35 Examination

or confirm through counsel that Defendants have copies of those test results. Any skin,

patch, or other test for allergic reactions not presented at the Rule 35 Examination or

completed after the Rule 35 Examinations, or evidence relating to such test may not be

admissible. If the examining physician intends to take x-rays or other non-invasive tests

during the Rule 35 Examinations, Plaintiffs’ counsel shall be provided advance notice of

those tests, if any.

           7.    The physicians performing the Rule 35 Examinations will provide a report

which sets out in detail the examiner’s findings, including diagnoses and conclusions. The

report will be provided to both counsel for Plaintiffs and counsel for Defendants, and is due

within thirty (30) days from the date of the Rule 35 Examination.            In the report or

elsewhere, the examining physician man not refer to the examination as an “Independent

Medical Examination.” The examiner may be deposed or called as a witness at trial by

either party, and the party requesting the deposition or testimony shall be responsible for the

physicians’ fees for that deposition or trial appearance.

           8.    By participating in the Rule 35 Examination process, Plaintiffs waive any

claim to any medical or other privilege they may have regarding the Rule 35 Examination,

and all examinations of the same condition.

           9.    The foregoing Order does not prevent or prohibit Defendants from requesting

or obtaining additional physical examinations under Rule 35 for any specific medical

complaints which are not within the areas of expertise of Mississippi Asthma & Allergy,

P.A. and its physicians.

           SO ORDERED this the 18th day of April 2019.




265062.1
           Case 1:18-cv-00393-HSO-JCG Document 64 Filed 04/18/19 Page 4 of 4




                                        s/ John C. Gargiulo
                                        JOHN C. GARGIULO
                                        UNITED STATES MAGISTRATE JUDGE


Prepared by:

Walter Boone, MSB#8651
Jennifer J. Skipper, MSB#100808
BALCH & BINGHAM LLP
188 East Capitol Street, Suite 1400
Jackson, MS 39201
Telephone: (601) 961-9900
Facsimile: (601) 961-4466
Email: wboone@balch.com
        jskipper@balch.com




265062.1
